Citation Nr: 0920362	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  98-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for a skin 
disorder since July 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981 
and from January to July 1991.  He also served in the 
National Guard.

This matter is on appeal from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in November 2007 for 
further development.  Regrettably, another remanded is needed 
and the claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

While it regrets that another remand is necessary, the Board 
finds that additional development is required to satisfy VA's 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(as amended) and 3.326(a) (2008).

In its decision in November 2007, the Board determined that 
the service connection for the Veteran's skin disorder, which 
had been previously severed in an April 1999 rating decision, 
should be restored.  While the Board determined that a 10 
percent rating prior to April 1, 1999 was proper, it remanded 
the issue of the appropriate rating since April 1, 1999.  

As part of its decision, the Board instructed the RO to 
obtain any and all available treatment records since 1999.  
The RO obtained more current VA treatment records and, upon 
further review of the record, medical evidence dated from the 
late 1990s is associated with the record.  Additionally, the 
Veteran underwent an examination in October 2008.  There, no 
active skin rash was manifest, although the examiner 
reportedly observed photographs the Veteran had taken that 
showed an erythematous maculo-papular rash on the trunk and 
extremities.  

Disability ratings for skin rashes are, at least partially, 
dependent on the percentage of coverage to either the entire 
body or to the exposed area of the body.  Although no rash 
was observed at the time of the VA examination, how much of 
the body or exposed areas is affected by the rash may also be 
interpreted from the photographs the Veteran provided to the 
examiner.  Therefore, he should be asked to provide the 
photographs shown to the examiner in October 2008.

Moreover, the VA examiner noted that the Veteran had been 
undergoing treatment from a private dermatologist since June 
2008.  However, these records are not associated with the 
claims file.  VA is required to make reasonable efforts to 
obtain relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain.  
On remand, the RO should attempt to obtain these private 
records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated medical records 
including:

*	VA outpatient treatment records dated 
from October 2008 to the present from 
the Ponce outpatient clinic;
*	private treatment records related to 
the skin disorder from Dr. Hiram Ruiz 
(as referred to in the VA 
examination) or from any other 
private medical professional who has 
treated the Veteran since April 1999 
(after signing the appropriate 
release); and
*	the photographs of the skin disorder 
that were shown to the October 2008 
examiner.  

All efforts to obtain these records should 
be associated with the claims file, and 
any negative search result should be noted 
in the record.

2.  After the foregoing developments have 
been completed, the RO should provide the 
claims file to the physician who examined 
the Veteran in October 2008.  The 
physician should be asked to review the 
expanded record.

The physician is asked to specifically 
review any photographs of the Veteran's 
skin disorder and state the percentage of 
coverage by the skin disorder to the 
Veteran's body and exposed areas. 

3.  If the physician who prepared the 
October 2008 report is no longer employed 
by VA or is otherwise unavailable, the 
claims file should be sent to another 
qualified physician for purposes of 
providing the requested review.  A new 
examination may be scheduled if it is 
deemed necessary by the new physician.  
The entire record should be made available 
to the physician for review. 

4.  Thereafter, re-adjudicate the issue on 
appeal.  If the decision remains adverse 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

